Citation Nr: 0635923	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-14 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Entitlement to an effective date earlier than March 8, 
2002 for grant of service connection for major depressive 
disorder.

2.  Entitlement to an initial rating in excess of 50 percent 
for major depressive disorder for the period from March 8, 
2002 to June 4, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.B.



ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

In February 2004, the veteran and C.B. testified before a 
Decision Review Officer (DRO) at the RO.  A transcript of 
that hearing is associated with the claims file.  

At the 2004 hearing, it was indicated that the "only issue . 
. . is a request for an earlier effective date on the 
rating."  The veteran and his representative thereafter 
presented testimony regarding why the grant of a 100 percent 
rating for a major depressive disorder earlier than June 4, 
2003 was warranted.  However, as previously indicated the 
issue perfected for appellate review is entitlement to an 
effective date prior to March 8, 2002, for the grant of 
service connection for a major depressive disorder.  In light 
of the foregoing, to include the procedural development in 
this case, and in order to fully address all of the veteran's 
appellate contentions (i.e., disagreement with the assigned 
rating prior to June 4, 2003), the Board finds that his 
testimony may be construed as a notice of disagreement and 
that the issue should be phrased as listed on the title page.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  As such, 
additional action in this regard is warranted.

The issue of entitlement to an initial rating in excess of 50 
percent for major depressive disorder for the period from 
March 8, 2002 to June 4, 2003, is addressed in the remand 
portion of the decision.  This matter is therefore REMANDED 
to the RO via the VA Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  On March 8, 2002, the RO received the veteran's claim for 
service connection for chronic depression.  

2.  There was no informal claim, formal claim, or written 
intent to file a claim for service connection for major 
depression, or any other disability, prior to March 8, 2002.  


CONCLUSION OF LAW

The legal criteria for an effective date prior to March 8, 
2002, for the grant of service connection for major 
depressive disorder have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1(p), 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in September 2002.  This notice was 
provided to the veteran prior to initial adjudication of the 
claim by the RO in May 2003.  The veteran was told of the 
requirements to establish a successful claim, advised of his 
and VA's respective duties, and asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  He was told that in order to be considered for 
the earliest possible effective date based on the current 
claim, VA must receive requested evidence within one year of 
the letter requesting the evidence.  The timing and content 
of this letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

While the September 2002 letter did not specifically tell the 
veteran that, for other than claims filed within one year of 
discharge from service, the earliest effective date of a 
grant of service connection is the date of claim, he has 
since been fully informed of the regulation and has 
demonstrated actual knowledge of this regulation.  The 
veteran has not argued that he filed a claim earlier than 
March 8, 2002.  Rather, at the February 2004 DRO hearing, in 
his April 2004 substantive appeal, and through the October 
2006 statement of his representative, the veteran has argued 
that his grant of service connection should be the date of 
diagnosis of a psychiatric disorder, long after separation 
from service.  The February 2004 hearing included testimony 
as to why the veteran failed to file a claim prior to March 
8, 2002.  Therefore, he has actual knowledge that the date of 
claim is the critical point for the grant of service 
connection.  Additionally, the April 2004 statement of the 
case provided the veteran with the regulation regarding 
effective dates.  

Remanding this matter to provide the veteran with additional 
notice regarding assignment of effective dates would serve no 
useful purpose in this case.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Moreover, as date of filing of his initial claim for service 
connection is not in dispute, this case essentially amounts 
to interpretation of the law.  The veteran does not assert 
that he filed a claim earlier than the effective date 
assigned, rather he seeks an exception to the statute.  The 
Court has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

All procedural documents relevant to this claim are 
associated with the claims file.  The veteran has not 
requested that VA assist him in obtaining any other evidence 
relevant to the issue on appeal.

The Board therefore finds that the duty to notify (each of 
the four content requirements) and the duty to assist 
pursuant to the VCAA have been satisfied.   See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.




Earlier Effective Date

The veteran contends that he is entitled to an effective date 
earlier than March 8, 2002 for grant of service connection 
for major depressive disorder.  Specifically, he contends 
that he is entitled to an effective date in 1989, when he 
asserts he was first diagnosed with this disability.  

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(2006); 38 C.F.R. § 3.102 (2006).

The effective date of an award of disability compensation 
based on direct service connection shall be the day following 
the veteran's separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2) 
(2006).  

38 U.S.C.A. 5110(a) states, "unless specifically provided 
otherwise in this chapter, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  38 U.S.C.A. 5110(b) provides for a 
grant of service connection effective the date of discharge 
or release from service if the claim was received within one 
year or that discharge or release.  

A claim, or application, is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

Under 38 C.F.R. § 3.155(a) (2006), the veteran or a 
representative of the veteran can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See also 
38 C.F.R. § 3.1(p).

In determining when a claim was received, the Board must 
review all communications in the claims file that may be 
construed as an application or claim.  See 38 U.S.C.A. § 
7104(a) (West 2002); Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).  The first evidence of record of any 
communication from the veteran requesting service connection 
for a psychiatric disorder was received by the RO on March 8, 
2002.  

There is no evidence of record that either a formal or an 
informal claim for entitlement to service connection for a 
psychiatric disorder was filed by the veteran or his 
representative prior to March 8, 2002.  During the February 
2004 hearing, in response to an inquiry as to why he did not 
file a claim for entitlement to service connection prior to 
March 8, 2002, the veteran replied, in part, "I believe the 
first idea I ever had that the VA had any help was my 
physician at the VA hospital, (Dr. [H]?), recommended it."  
The Board notes that in a letter dated in August 2003, the 
referred to physician state that he had been treating the 
veteran for the preceding three years.  This evidence 
demonstrates that the veteran did not file a formal or 
informal claim at any time coincident with a 1989 diagnosis.  
The veteran does not contend that he filed a claim earlier 
than March 8, 2002.  

Rather, in the veteran's April 2004 substantive appeal, the 
veteran argues "due to my incapacity I was deprived of the 
right to file this earlier".  The veteran's representative 
continues this argument in an October 2006 statement.  In 
essence, the veteran has contended that VA should waive the 
provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 and 
substitute the date of diagnosis of the disability as the 
effective date.  

Even assuming, without deciding, that the veteran was 
mentally incapacitated during the period in question, no 
statute, regulation or binding court precedent provides for 
legal waiver of a period for filing an initial claim for 
compensation.  More importantly, Chapter 51 of Title 38 
contains no specific provision for a finding of mental 
incapacity to allow for an effective date earlier than 
receipt of the claim.  Therefore, 38 U.S.C.A. § 5110(a) 
prohibits an assignment, based in law, of an effective date 
earlier than the date of receipt of the claim, in this case, 
March 8, 2002.  

Finally, in a statement submitted in May 2004, the veteran's 
representative argues that an effective date back to the date 
of diagnosis is supported by 38 C.F.R. § 3.400(b).  38 C.F.R. 
§ 3.400(b)(1) applies to disability compensation claims and 
clearly states that, for other than claims filed within one 
year of discharge from service, the effective date of a grant 
of service connection is the later of the date entitlement 
arose or the date of claim.

To the extent that the veteran seeks equitable relief, the 
Board is without the authority to consider a claim for 
equitable relief, nor would the Board possess the 
jurisdiction to review any decision involving equitable 
relief in this matter.  See 38 U.S.C.A. § 503 (West 2002); 
see Darrow v. Derwinski, 2 Vet. App. 303 (1992).

In summary, no formal or informal claim for service 
connection for a psychiatric disorder was received by VA 
prior to March 8, 2002.  Therefore, an effective date earlier 
than March 8, 2002 for grant of service connection for major 
depressive disorder is not warranted and the veteran's claim 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102.  


ORDER

Entitlement to an effective date earlier than March 8, 2002 
for grant of service connection for major depressive 
disorder, is denied.  


REMAND

As indicated in the introduction section, the Board finds 
that the veteran's February 2004 hearing testimony may be 
construed as a notice of disagreement with the September 2003 
rating decision, which increased the assigned rating for 
major depressive disorder from 50 to 100 percent effective 
June 4, 2003.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(holding that a statement made during a personal hearing, 
when later reduced to writing in a transcript, constitutes a 
notice of disagreement with the initial rating within the 
meaning of 38 U.S.C. § 7105(b)).  As the RO has not yet had 
issued a statement of the case (SOC) addressing this issue, a 
remand for this action is now necessary.  See Manlincon v. 
West, 12 Vet. App. 328 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue the veteran and his representative a 
statement of the case (SOC) specifically 
with regard to the issue of entitlement to 
an initial rating in excess of 50 percent 
for major depressive disorder for the 
period from March 8, 2002 to June 4, 2003.  
The veteran should be informed of his 
appeal rights and of the actions necessary 
to perfect an appeal on this issue.  
Thereafter, this issue is to be returned 
to the Board only if an adequate and 
timely substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


